Citation Nr: 0835116	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  07-01 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran who 
served on active duty from June 1941 to October 1945.  The 
veteran died in August 2004.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an October 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant is seeking Dependency and Indemnity 
Compensation (DIC) under 38 U.S.C. § 1310 based on her claim 
of entitlement to service connection for the cause of the 
veteran's death. 

The Certificate of Death shows that the veteran died in 
August 2004 and that the immediate cause of death was listed 
as metastatic prostate cancer.  

The appellant contends that the veteran died from prostate 
cancer as a result of the inability to pursue treatment 
(surgery or radiation implant) due to a heart condition that 
she relates was caused by his military service.

Of record is a November 2005 letter from Dr. D.P.R., who 
stated that the veteran had been treated by him for a 
diagnosis of adenocarcinoma of the prostate.  Although the 
appellant provided Dr. D.P.R.'s name and address and 
treatment dates from May 1997 to March 2004, these records 
were not obtained and associated with the claims file.  In 
addition, the appellant has identified treatment on December 
11, 1985 from Ohio County Hospital.  As these records could 
be pertinent to the cause of death claim, an effort should be 
made to obtain and associated them with the claims file.  



Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate 
authorization forms, an attempt should be 
made to obtain the medical records from 
Dr. D.P.R. for treatment from 1997 to 
2004 and from Ohio County Hospital for 
treatment on December 11, 1985.  
 
2.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




